 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        )   Case No.: 1:19-cv-00275 LJO JLT
                                                      )
12                  Plaintiff,                        )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                      )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                        )   THE FAILURE TO COMPLY WITH THE
14   DONALD R. RICHARDSON., et al.,                   )   COURT’S ORDERS AND TO PROSECUTE THIS
                                                      )   ACTION; ORDER TO FILE AN AMENDED
15                  Defendants.                       )   PROOF OF SERVICE
                                                      )
16
17          On February 27, 2019, the plaintiff initiated this action related foreclosure of federal tax liens.

18   (Doc. 1) The next day, the Court issued the summons (Doc. 2) and its order setting the mandatory

19   scheduling conference to occur on May 29, 2019. (Doc. 3) In its order setting the mandatory

20   scheduling conference, the Court advised counsel:

21          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
23          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint. Failure to timely serve summons and complaint
24          may result in the imposition of sanctions, including the dismissal of unserved defendants.

25   (Doc. 3 at 1) Despite this, the plaintiff has filed a proof of service presumably as to defendant

26   Kowalski (though exactly which defendant was served is ambiguous) (Doc. 8) and no proof of service

27   as to defendant Richardson and neither of these defendants have answered. Therefore, the Court

28   ORDERS,

                                                          1
 1            1.       No later than May 27, 2019, the plaintiff SHALL show cause why sanctions, up to
 2   and including dismissal of the action, should not be imposed for the failure to serve the summons and
 3   complaint1 and comply with the orders of the Court. Alternatively, the plaintiff may file an amended
 4   proof of service clarifying which defendant was served as reflected in docket entry 8 and a proof
 5   demonstrating service on the remaining defendant;
 6            2.       Due to the lack of service, the scheduling conference is CONTINUED to June 27,
 7   2019 at 9:30 a.m.
 8
 9
     IT IS SO ORDERED.
10
         Dated:      May 10, 2019                                        /s/ Jennifer L. Thurston
11
                                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       This failure is most striking because the complaint alleges the correct address for both defendants ad admits knowledge of
     the agents for service of process and their addresses also.

                                                                  2
